Case 1:21-cv-01015-SOH-BAB Document 21               Filed 06/09/21 Page 1 of 5 PageID #: 158




                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION

 MARCO GUIRLANDO                                                                PLAINTIFF

 v.                                   Civil No. 1:21-cv-01015

 DAVID NORWOOD, Sheriff; CAMERON OWENS,
 Captain; CORPORAL McDONALD; NURSE DOE;
 And C/O ERWING;                                                              DEFENDANTS

                                             ORDER

        Before the Court is Plaintiff Marco Anthony Guirlando’s “Motion For Magastrate Judge

 to Recuse Oneself”. (ECF No.18). The Court finds that no response is necessary and that the

 matter is ripe for consideration.

        Plaintiff originally filed this case on March 25, 2021, pursuant to 42 U.S.C. §1983, in the

 Western District of Louisiana, Shreveport Division. (ECF No. 1). On March 31, 2021, the case

 was transferred to the Western District of Arkansas, El Dorado Division. (ECF No. 3). Plaintiff

 named the following defendants in the original complaint: Ouachita County Jail, City Tele Coin,

 Jerry Juneau, Captain Richard Mitcham, Lt. Billy Perry, John Ward, Lt. Paul Kugler, Nurse Sherie

 Rice, Dr. Deanna Hopson, C/O Tubbs, Jailer Kevin Pendleton, David Norwood, Cameron Owens,

 Corporal McDonald, Nurse Doe, C/O Erwing, Union County Jail, and Ricky Roberts.

        On April 5, 2021, the undersigned entered an order directing the Clerk to: 1) terminate the

 Ouachita County Jail and the Union County Jail as Defendants because the jails are buildings, not

 legal entities subject to suit under 42 U.S.C. §1983; 2) terminate City Tele Coin and Jerry Juneau

 as Defendants as Plaintiff named them “for discovery purpose”; and 3) sever Plaintiff claims

 against Sheriff David Norwood, Cameron Owens, C/O McDonald, Nurse Doe, and C/O Erwing


                                                 1
Case 1:21-cv-01015-SOH-BAB Document 21                Filed 06/09/21 Page 2 of 5 PageID #: 159




 and open a separate lawsuit in Plaintiff’s name listing these individuals as Defendants. (ECF No.

 6). In addition, Plaintiff was ordered to file a First Amended Complaint and submit an in forma

 pauperis application (“IFP”). Id.

        On April 26, 2021, Plaintiff submitted an IFP application stating, “I have requested the jail

 [Ouachita County Jail] to give me or fill out my inmate funds sheet & they will not. Can you

 please direct them to mail it to the Court.” (ECF No. 7). The following day, the undersigned

 entered an order directing the Sheriff of Ouachita County Jail to assist Plaintiff in getting the

 certificate of account completed and signed by authorized personnel. (ECF No. 8). In that order

 Plaintiff was given until May 19, 2021, to file his completed IFP. Id.

        On April 27, 2021, Plaintiff filed his Amended Complaint. (ECF No. 11). On May 13,

 2021, Plaintiff submitted a supplement to his IFP application and that same day the Court granted

 his application. (ECF No. 13). The following day, the Court entered an order informing Plaintiff

 he had not clearly stated how each named Defendant violated his rights in his Amended Complaint

 and directed him to file a Second Amended Complaint by June 4, 2021. (ECF No. 14).

        On May 26, 2021, Plaintiff filed an “Emergency Declaration in Support of Plaintiff Motion

 for a Temporary Restraining Order and Preliminary Injunction”. (ECF No. 16). This motion is

 currently pending before the Court.

        On June 3, 2021, Plaintiff filed his Second Amended Complaint which was not signed or

 dated. Consequently, the Court entered an order on June 7, 2021, directing the Clerk to return the

 complaint to him for signature and directing Plaintiff to return the pleading to the Court by June

 21, 2021.




                                                 2
Case 1:21-cv-01015-SOH-BAB Document 21                  Filed 06/09/21 Page 3 of 5 PageID #: 160




         On June 3, Plaintiff filed the instant motion asking the undersigned to recuse himself from

 this case stating:

         …Honorable Judge Bryant continues to refuse to recuse himself. Prior to this last
         illegal action by refusing to file and post filing sent to the Clerk. It as well has
         been brought to this courts attention that the Plaintiff has refused to give consent to
         the Magistrate to allow him to hear and rule on this case. Plaintiff believes and
         feels he can prove that he has a conflict of interest in his close relations with the
         Defendants, as some Defendant(s) have bragged that he was their ‘buddy’ and have
         never lost a case together. Judge Bryant continues to work with the clerk of the
         court to prevent a delay or delay filing of the Plaintiff, as the clerk alone has not
         authority to do so, and the Plaintiff believes that neither does the Honorable Judge
         Bryant has the authority to denied or delay access to the court.

         For the forgoing reason this, Judge Bryant has in more than one way deployed a
         serious bias conflict of interest and should recuse himself.

         Pursuant to 28 U.S.C. Sub Sec 1746, I declare under penalty of perjury that the
         forgoing is true and correct.

 (ECF No. 18).

         “Recusal motions are generally filed under 28 U.S.C. § 455 or 28 U.S.C. § 144.” Griffis

 v. Medford, No. 3:05-3040-JLH/JRM, 2007 WL 152223, at *1 (W.D. Ark. Jan. 17, 2007).

 Plaintiff does not specify which statute he moves for recusal under. However, it is immaterial

 because under either statute, “[t]he standard for determining the appearance or fact of particular

 grounds for recusal or disqualification of a trial judge is the same.” Gilbert v. City of Little Rock,

 Ark., 722 F.2d 1390, 1399(8th Cir. 1983). Though, if Plaintiff moves under section 144, the

 motion would be denied at the onset because it is not accompanied by a timely and legally

 sufficient affidavit and a certificate of counsel of record stating that the motion is made in good

 faith. 28 U.S.C. § 144.

         “A party introducing a motion to recuse carries a heavy burden of proof; a judge is

 presumed to be impartial and the party seeking disqualification bears the substantial burden of

                                                   3
Case 1:21-cv-01015-SOH-BAB Document 21                Filed 06/09/21 Page 4 of 5 PageID #: 161




 proving otherwise.” Fletcher v. Conoco Pipe Line Co., 323 F.3d 661, 664 (8th Cir. 2003). “The

 test for disqualification or recusal is an objective one and asks whether, from the perspective of

 ‘the average person on the street,’ a reasonable man knowing all of the circumstances ‘would

 harbor doubts about the judge’s impartiality.’” Tyler v. Purkett, 413 F.3d 696, 704 (8th Cir.

 2005). “Absent a factual showing of a reasonable basis for questioning his or her impartiality, or

 allegations of facts establishing other disqualifying circumstances, a judge should participate in

 cases assigned.” Sharrock v. Ramey, No. 4:18-cv-1751-NCC, 2018 WL 10517097, at *1 (E.D.

 Mo. Dec. 10, 2018).

        Here, Plaintiff asks for recusal based on his disagreement with how the undersigned has

 ruled on the clarity of his complaint, disagreement with how the undersigned has ruled Plaintiff’s

 compliance with the rules of this court, conclusory allegations that the undersigned is a “buddy”

 of some of the Defendants, and Plaintiff’s assumption that the undersigned cannot fairly and

 impartially preside over this case. Disagreement with a judge’s ruling is not a basis for recusal of

 the judge. Further, the case law is clear that conclusory statements, unsupported beliefs, and

 assumptions are insufficient to warrant recusal. Id. Plaintiff asserts no facts that would cause a

 reasonable person with knowledge of all circumstances to believe that the undersigned cannot

 fairly and impartially preside over this case.




                                                  4
Case 1:21-cv-01015-SOH-BAB Document 21               Filed 06/09/21 Page 5 of 5 PageID #: 162




       Accordingly, the Court finds Plaintiff has failed to carry his burden of showing that recusal

 is warranted. Accordingly, Plaintiff’s “Motion For Magastrate Judge To Recuse Oneself” (ECF

 No. 18) is DENIED.

       IT IS SO ORDERED this 9th day of June 2021.

                                                     /s/ Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     UNITED STATES MAGISTRATE JUDGE




                                                5
